Citation Nr: 1330572	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 70 percent rating for schizophrenia.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's service-connected schizophrenia from 30 percent to 70 percent, effective October 10, 2008.  By this decision, the RO also denied a claim for a TDIU rating.  

A September 2009 RO decision continued the denial of the Veteran's claim for a TDIU rating.  

In June 2009, the Veteran appears to have filed a notice of disagreement as to the issue of entitlement to an increase in a 70 percent rating for schizophrenia, as well as the issue of entitlement to a TDIU rating.  The Veteran filed an additional notice of disagreement, as to the issue of entitlement to a TDIU rating, in October 2009.  The February 2010 statement of the case solely listed the issue of entitlement to a TDIU rating.  However, in his February 2010 VA Form 9, the Veteran specifically indicated that his service-connected schizophrenia had severely exacerbated and that he was under the constant care of physicians.  He stated that he was claiming an increased 100 percent rating for his service-connected schizophrenia.  In light of the procedural confusion in this case, the Board will address the issues as listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in May 2009.  The diagnosis was schizophrenia, residual type, chronic.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner indicated that there was not total occupational and social impairment due to the signs and symptoms of the Veteran's service-connected schizophrenia.  The examiner also reported that the signs and symptoms of the Veteran's service-connected schizophrenia did result in deficiencies in areas of judgment, thinking, family relations, work, mood, and school.  

In his March 2010 VA Form 9, the Veteran specifically indicated that his service-connected schizophrenia had severely exacerbated and that he was under the constant care of physicians.  Additionally, in an August 2013 informal hearing presentation, the Veteran's representative maintained that the May 2009 VA psychiatric examination report did not reflect the current severity of the Veteran's service-connected schizophrenia, as well as his declining mental health since that examination.  

The Veteran has not been afforded a VA psychiatric examination in over four years.  Additionally, the record clearly raises a question as to the current severity of the Veteran's service-connected schizophrenia.  The Board has no discretion and must remand this matter to afford him an opportunity to undergo a VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, in light of the remand of the claim for entitlement to an increase in a 70 percent rating for schizophrenia, the issue of entitlement to a TDIU rating must be remanded because the claims are inextricably intertwined and must be considered together.  A decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  

The VA examiner, pursuant to the May 2009 VA psychiatric examination report, indicated that the Veteran's service-connected schizophrenia did not cause total occupational and social impairment.  However, the examiner did not provide any rationale for such conclusion.  Additionally, the examiner did not specifically address whether the Veteran's service-connected schizophrenia, alone, without consideration of any of his nonservice-connected disabilities, rendered him unable to follow a substantially gainful occupation.  Such an opinion is necessary.  38 C.F.R. § 3.159.  See also Colayong v. West, 12 Vet. App. 524, 538 (1999).  

In his March 2010 VA Form 9, the Veteran reported that he was receiving treatment for his schizophrenia at the Stuart, Florida, VA Outpatient Clinic.  The most recent VA treatment reports of record from such facility are dated in May 2009.  As there may be outstanding treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, an attempt must be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for psychiatric problems, and dated since May 2009, from the Stuart, Florida, VA Outpatient Clinic.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems since May 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his schizophrenia.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  All signs and symptoms of the service-connected schizophrenia must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9205).  The examiner must report all pertinent findings and assign a GAF score.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected schizophrenia renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the issues of entitlement to an increase in a 70 percent rating for schizophrenia and entitlement to a TDIU rating.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


